11 Ill. App. 2d 241 (1956)
136 N.E.2d 560
Henry Slaboszewski and Anthony Patula, Surviving Partners of Harold F. Egan, Deceased, and Henry Slaboszewski, and Anthony Patula, d/b/a Builders Supply & Trucking Company, Plaintiffs-Appellees,
v.
Edmund J. Johnson and Eleanor B. Johnson, also Known as Eleanor Borgmeier, His Wife, and Katherine E. Nova, Defendants-Appellants. Eleanor B. Johnson, Counterplaintiff-Appellant,
v.
Henry Slaboszewski and Anthony Patula, Surviving Partners of Harold F. Egan, Deceased, and Henry Slaboszewski, and Anthony Patula, d/b/a Builders Supply & Trucking Company, Counterdefendants-Appellees. On Appeal of Eleanor B. Johnson also Known as Eleanor Borgmeier, Defendant-Counterplaintiff-Appellant.
Gen. No. 46,786.
Illinois Appellate Court  First District, First Division.
June 21, 1956.
Rehearing denied September 11, 1956.
Released for publication September 12, 1956.
Edmund J. Johnson & E.R. Borgmeier, for appellant.
E.R. Borgmeier of counsel.
Theodore Stone for appellees.
(Abstract of Decision.)
Opinion by JUDGE BURKE.
Judgment reversed and cause remanded with directions.
Not to be published in full.